Citation Nr: 0514259	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  03-21 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a schizoaffective 
disorder.  


REPRESENTATION

Veteran represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and His Brother


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to January 
1983.

This appeal arises from a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in which the RO denied entitlement to service connection for 
a psychological disorder.  The veteran perfected an appeal on 
this issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran asserts that his present psychological disorder 
is related to his time in-service.  The veteran's service 
medical records show that he was seen for complaints of a 
headache in August 1979.  He had reportedly been working long 
hours.  Assessment included exhaustion and questionable 
depression.  He was seen for complaints of intermittent chest 
pain later that month, reportedly worse upon becoming upset.  
Impression was functional chest pain.  He was referred for a 
psychiatry consultation, with the notation that he had 
intermittent chest pain with no evidence of organic disease, 
but that he had a very depressed affect.  The veteran did not 
report for the October 1979 appointment, and it was not 
rescheduled.  

In March 1981 the veteran reported for medical care 
complaining that he had a "messed up body," and that he 
would "die before [he] went back" to the ship he served on.  
The assessment was stress.  On an April 1981 Report of 
Medical History, the veteran reported a history of depression 
or excessive worry.  A physical examination at that time 
revealed no psychiatric abnormalities.  In August 1981 the 
veteran complained of irritated eyes.  At that visit he 
reported that his friends told him he was acting "spaced 
out" and that the Division Officer told him he was "acting 
spacey."  A conversation with the veteran at that time 
revealed what appeared to be a disturbance in his thought 
processes.  In September 1982, the records note the veteran 
had a hairline fracture of the zygomatic process.  Separation 
examination in December 1982 noted no psychiatric 
abnormalities.

In February 1996 the veteran was diagnosed with a mood 
disorder due to general medical condition of head trauma, 
bipolar type.  At that time, he described a significant 
history of alcohol and drug abuse, with alcohol use beginning 
at the age of 12 years, and the use of LSD, PCP, speed, 
peyote and MDA from 1972 to 1977.  He also reported being 
involved in serious auto accidents sustaining multiple 
injuries and head injuries on ten different occasions.  
Reference to the facial fracture in service was also noted.  
Rationale for the diagnosis was that the veteran presented 
with a history of severe head trauma from auto accidents on 
multiple occasions since his teenage years, and he descried a 
history of heavy indulgence in alcohol and street drug abuse.

The June 2002 VA examination and the February 2003 addendum 
revealed a diagnosis of schizoaffective disorder, with a 
notation that the veteran felt his symptoms started while in 
service; the reports did not provide a medical opinion on 
whether it was as likely as not that the veteran's current 
mental disability was related to service.  Thus, the Board 
finds that a VA medical opinion is required to determine 
whether the current mental disorder is related to the 
veteran's active service.  See 38 C.F.R. § 3.159(c)(4); see 
also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (Board 
is not free to substitute its own judgment for that of such 
an expert.).  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Additionally, the veteran's service representative noted that 
the RO had not obtained all pertinent private medical 
records.  However, the Board notes that the RO sent a letter 
to the veteran in February 2003 to complete authorization 
forms to obtain private medical records for each doctor or 
hospital where he was treated.  The veteran did not respond 
to this request.  Because a remand is required for other 
reasons, and such information could be helpful to the VA 
examiner in rendering 
an opinion, the Board finds that another attempt to obtain 
additional private treatment records should be made.  Thus, 
the veteran should be asked to provide authorizations to 
release medical records for the medical providers listed on 
the Informal Hearing Presentation dated May 6, 2005, and for 
any additional post-service mental health care he received.

The veteran is hereby informed that if he fails to respond or 
to cooperate with VA, his claim may be adversely affected as 
a result.  This may include, but is not limited to, denial of 
a claim, or a determination that the claim has been 
abandoned.  See 38 C.F.R. §§ 3.655, 3.656; see also Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (duty to assist not always 
one-way street; if a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence); compare to 38 C.F.R. § 3.158 (where evidence is 
not furnished within one year of the request, the claim will 
be considered abandoned).  

Accordingly, this appeal is remanded to the RO for the 
following:

1.  The RO should obtain from the 
veteran the names and addresses of all 
medical care providers who treated the 
veteran from discharge to the present, 
to include the Massie Unit, Alleghany 
Health Department, Dr. Javid, Dr. 
Lavine, Dr. McCusker, Mr. Mandle, Dr. 
Litif and Dr. Ehlers.  After securing 
any necessary release, the RO should 
obtain any records not already contained 
in the file.  

2.  After obtaining any additional 
records to the 
extent possible, the veteran should be 
afforded a VA psychiatric examination to 
determine the etiology of any current 
psychiatric disorders.  The claims folder 
must be made available to the examiner 
for review before completion of the 
examination.  

Following a review of the records in the 
claims file and examination of the 
veteran, the examiner should provide an 
opinion on whether the veteran's current 
psychiatric disorder is less likely, 
more likely, or as likely as not related 
to his active service.  All opinions 
should be based on a review of the 
evidence of record, including the 
service medical records, and sound 
medical principles, and not based solely 
upon a history provided by the veteran.  
The examiner should provide a rationale 
for all opinions expressed.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
be given the opportunity to respond. 

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


	



